      Case 1:20-cv-01084 Document 3 Filed 09/15/20 Page 1 of 2 PageID# 75




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 WSOU Investments, LLC d/b/a Brazos Licensing                  Case No. 1:20-cv-1084
 and Development,
                                                               Patent Case
        Plaintiff,
                                                               Jury Trial Demanded
        v.

 F5 Networks, Inc.,

        Defendant.

                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.



 Dated: September 15, 2020          Respectfully submitted,


                                    /s/ Isaac Rabicoff
                                    Isaac Rabicoff
                                    Rabicoff Law LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    WSOU Investments, LLC d/b/a Brazos Licensing and
                                    Development




                                CERTIFICATE OF SERVICE



                                                 1
      Case 1:20-cv-01084 Document 3 Filed 09/15/20 Page 2 of 2 PageID# 76




       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on September 15, 2020, via the Court’s CM/ECF system.

                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff




                                               2
